DISSENTING OPINION
Lawrence, Judge:
It is my firm conviction that this court is without jurisdiction of these proceedings. Consequently, I shall not express any opinion on other phases of the matter.
*749It lias been, recognized from time immemorial that courts have an inherent power to punish for contempt. This is a necessary incident to the proper exercise of the judicial function; to compel obedience to the court’s orders and processes and to maintain the dignity, prestige, and majesty of the court as an institution.
Jurisdiction, however, is a privilege which may be granted only by the sovereign power. It may not be inferred, presumed, or conferred by the litigants.
Moreover, a statutory grant of jurisdiction must be expressed in clear and unmistakable terms. As well stated in the case of Carroll et al. v. United States, 354 U.S. 394, 399 —
It is axiomatic, as a matter of history as well as doctrine, that the existence of appellate jurisdiction in a specific federal court over a given type of case is dependent upon authority expressly conferred by statute. And since the jurisdictional statutes prevailing at any given time are so much a product of the whole history of both growth and limitation of federal-court jurisdiction since the First Judiciary Act, 1 Stat. 73, they have always been interpreted in the light of that history and of the axiom that clear statutory mandate must ewist to found jurisdiction. * * * [Italics supplied.]
See also Farnsworth v. Territory of Montana, 129 U.S. 104, and Cross v. United States, 145 U.S. 571.
The contemnor-appellant seeks to invoke the jurisdiction of this court pursuant to title 28 U.S.C., section 2636, which reads, so far as pertinent here, as follows, certain portions being stressed—
§ 2636. Review of single judge’s decision; disqualification of judges; remand; presumption
(a) The decision of a single judge in a reappraisement proceeding shall be final and conclusive upon all parties unless within 30 days from the date it is filed with the collector of customs an application for its review is filed with or mailed to the Customs Court hy the collector or other person authorised hy the Secretary of the Treasury, and a copy of such application mailed to the consignee, or his agent or attorney, or filed by the consignee, or his agent or attorney, with the collector, by whom the same shall be forwarded forthwith to such court.
(b) The chief judge of the Customs Court shall assign every application for review of the decision of a single judge of such court in a reappraisement proceeding to a division of three judges who shall consider the case upon the samples of the merchandise, if any, and the record made before the single judge. The division shall, after hearing argument on the part of any of the interested parties requesting to he heard, affirm, reverse, or modify the decision of the single judge or remand the case to such judge for further proceedings, and shall render its decision in writing, together with a statement of the reasons therefor and of the facts on which the decision is based, and shall forward it to the collector of customs.
A careful examination of section 2636 fails to reveal tbe slightest indication of any “clear statutory mandate” extending the jurisdiction of this court to embrace criminal contempt reviews.
*750The History of the origin and development of this court clearly indicates that Congress did not clothe it with criminal jurisdiction. The court had its origin in the Board of General Appraisers, created by the Administrative Act of 1890 (26 Stat. 131, 136). By the Act of May 28, 1926 (44 Stat. (2) 699), the board became known as the United States Customs Court without any change in the jurisdiction, powers, and duties of said board, its subdivisions and its officers, and their appointment, including the designation of its presiding officers, and the immunities, tenure of office, powers, duties, rights, and privileges of the members of said board. On July 14,1956, it was ordained a constitutional court pursuant to act of Congress (70 Stat. 532).
By the act of 1890, supra, there was lifted from the Federal circuit and district courts the civil side of customs jurisdiction relating to the valuation and classification of imported merchandise. However, all criminal jurisdiction relating to fines, penalties, smuggling, forfeiture, falsification of invoices, and so forth, remained with the Federal circuit and district courts.
It is interesting to note that, in the following year, Congress created the Circuit Courts of Appeals and specifically clothed them with appellate criminal jurisdiction not only with respect to capital or otherwise infamous crimes but also in all cases arising under the revenue and criminal laws, inter alia. This latter provision was held to give the Courts of Appeals jurisdiction over criminal contempt cases. Bessette v. W. B. Conkey Company, 194 U.S. 324. The Circuit Court of Appeals Act clearly indicates that when Congress intended to endow courts with criminal jurisdiction, it did so in unambiguous terms.
It is the primary duty of this court, as above indicated, to determine whether it has jurisdiction in this matter. In the event it should be decided that it is without jurisdiction, it would be idle to speculate as to where jurisdiction does lie. While it is highly desirable that there should be a review somewhere, it is, nevertheless, a prime requisite that such jurisdiction should be clearly expressed indicating what court may have jurisdiction. However harsh the result may be, if jurisdiction has not in fact been so expressed, the remedy lies with Congress and not by judicial legislation. The power which grants jurisdiction, of course, may withhold jurisdiction if it so desires and, in this connection, it is to be noted that under the common law there was no appeal in contempt cases (Bessette v. W. B. Conkey Company, supra).
Careful research, which is supported by historical and traditional considerations, clearly indicates that this court is without jurisdiction of these proceedings.
*751It seems not to be disputed tbat either the collector of customs “or other person authorized by the Secretary of the Treasury” may file an application for review of a reappraisement decision within the intent of 28 U.S.C., section 2636(a). In my view of the statute, they are the only persons who may file an application for review on behalf of the United States. Section 2636(a) finds its parallel in section 514 of the tariff act (19 U.S.C. § 1514), which specifies those persons who may file a protest against the decision of the collector of customs, namely, “the importer, consignee, or agent of the person paying such charge or exaction.” Tears ago, in determining the case of Wm. H. Stiner & Son v. United States, 28 Treas. Dec. 68, T.D. 35085, involving a like provision in subsection 14 of section 28 of the Tariff Act of 1909, the Board of General Appraisers summarized its views on this phase of the case in the syllabus of the decision as follows:
A protest signed “William H. Stiner & Sons, by Strauss & Hedges, attorneys,” against the collector’s assessment of duty on merchandise imported by P. E. Anderson & Co., in the absence of evidence that William H. Stiner & Son was either the importer, owner, consignee, or agent of the merchandise, is not such a protest as called upon the collector to review his assessment of duties; nor is such a protest sufficient to invoke the jurisdiction of the Board of General Appraisers for review of the collector’s assessment.
To the same effect, see Abegg et ail. v. United States, 71 Fed. 960.
However, appellant turns to section 2636 (b) as affording a remedy by application for review, which view has been adopted by the majority as providing jurisdictional authority, relying upon the language of said subsection which reads:
* * * The division shall, after hearing argument on the part of any of the interested parties requesting to be heard, affirm, reverse, or modify the decision of the single judge or remand the case to such judge for further proceedings, * * *
apparently assuming that the phrase “interested parties” enabled appellant herein to invoke our jurisdiction. To so interpret subpara-graphs (a) and (b) of section 2636 requires a distortion of the language of the section, which would lead to an unnatural interpretation of the law. It is obvious that the appellant herein was not an interested party in the reappraisement proceeding (North American Asbestos Corp v. United States, reappraisement 298362-A) wherein the interested parties were “the consignee or his agent,” on the one hand, and “the collector” on the other.
In the case of Cox & Fahner (Steel Union-Sheet Piling, Inc.) et al. v. United States, 31 C.C.P.A. (Customs) 141, C.A.D. 264, one of the questions presented was whether the appellate division of the United States Customs Court had jurisdiction to entertain an application for review, it appearing that such application was premature. The court affirmed the judgment dismissing the application. In the course of its opinion, the court took occasion to say—
*752It is elementary that appeals from, or applications for review of, decisions of a lower court depend wholly upon statutory authority. Applications for review of decisions of a single judge in reappraisement proceedings are provided for by section 501 of the Tariff Act of 1930. Certain amendments to said section were made in the Customs Administrative Act of 1938, hut such are not pertinent to the question before us.
The court then quoted section 501, supra (which, like section 2636(b) of title 28 U.S.C., contains the language relied upon by appellant herein reading “after [hearing] argument on the part of any of the interested parties requesting to be heard” and so forth), and continued by stating—
It will be observed that the sole duty of the single judge under section 501, supra,, is to “determine the value of the merchandise.” That is the only decision of the single judge contemplated by the section from which an application for review m(ty be filed. * * * [Italics supplied.]
Everyone who is familiar with customs jurisprudence knows the traditional significance of the words in section 501 of the tariff act (now section 2631, title 28, United States Code), which directs a single judge in a reappraisement proceeding to “determine the value of the merchandise.” Equally significant are the words in section 2636(a) of title 28, United States Code, providing for an application for review of the decision of a single judge.
Historically, those provisions have been solely related to a determination of value in reappraisement proceedings. The appeal now before the court, however, has no relation to a valuation matter. It is a proceeding sui generis; it is an independent proceeding at law and not a part of the original civil case in which it arose. In re Manufacturers Trading Corp., 194 Fed. 2d 948; Michaelson v. United States, 266 U.S. 42, 64, 65; Gompers v. Bucks Stove & Range Co., 221 U.S. 418. The appeal in the case of North American Asbestos Corp. v. United States, supra, is still on the files of the court, partially tried and awaiting further action. The decision in that case will in no wise be affected by a determination of this case.
The interested parties to a reappraisement proceeding are naturally the plaintiff and defendant or appellant and appellee. The appellant in the present proceedings was none of those parties. In the reap-praisement proceedings, he merely was counsel for the United States, which was one of the parties in interest. In the instant case, the appellant is neither the consignee, agent, or attorney, nor the collector or other person authorized by the Secretary of the Treasury to file this action. Pie appears in his individual capacity, and the mere fact that his appeal was filed by counsel representing the Department of Justice does not alter his legal status.
By no stretch of the imagination or logic can there be found in section 2636 the “clear statutory mandate,” which must exist to found jurisdiction. Carroll et al. v. United States, supra.
*753The majority opinion seeks to minimize the force and effect of the Carroll case upon the ground that the issues there and here are different. Even though they are, the principle for which the Carroll case was cited, namely, that a statute granting jurisdiction to a court must be couched in unmistakable terms, is an accepted doctrine. Older cases established the same principle, notably Farnsworth v. Territory of Montana, 129 U.S. 104, and Cross v. United States, 145 U.S. 571.
In the cases of Cox & Fahner (Steel Union-Sheet Piling, Inc.) et al. v. United States, 31 C.C.P.A. (Customs) 141, C.A.D. 264, and United States v. Thalson Co., 29 Cust. Ct. 545, A.R.D. 5, all of the proceedings were entitled in the reappraisement cases to which they refer and present no parallel here. The instant reappraisement litigation in which the independent criminal contempt proceeding and adjudication of contempt arose is still pending before the single judge who has jurisdiction of that appeal, and since those proceedings are still unfinished and no final decision has been rendered determining the value of the merchandise, no division of the Customs Court could possibly have jurisdiction on an application for review. In the opinion of the majority, it is said that section 2636(a) provides for the review of the decision of a single judge “in a reappraisement proceeding,” followed by the observation that it does not provide for the review of the decision “of a reappraisement proceeding,” suggesting that this difference in phraseology clearly implies that “had it been the intention of Congress to limit reviews to final determinations ‘of a reap-praisement proceeding,’ the law would have so provided.”
The suggestion that the difference in meaning between the words “in” and “of” in the above quotations is sufficient upon which to predicate jurisdiction is too tenuous a thread upon which to rest such an important procedural remedy and is contrary to the requirement in the Carroll case, supra, namely, that a “clear statutory mandate must exist to found jurisdiction.”
Further, the opinion reads “The language involved herein is set forth in a clear and unambiguous manner and as such is not, in our opinion, subject to any other interpretation than that any interested person adversely affected by a final decision of a single judge rendered in a reappraisement proceeding might apply for review. That appellant is a person so affected hardly needs to be stated, and, as will be developed, infra, the contempt adjudication derived from the jurisdiction possessed by the court in a reappraisement proceeding.”
It is difficult to accept this theory of the case if attention be given to the context of the provisions in pari materia with section 2636(a).
Section 2631 of title 28 U.S.C. reads as follows:
Every written appeal to tlie Customs Court for a reappraisement of merchandise shall be assigned to one of the judges of such court who shall after afford*754ing the parties an opportunity to be heard on the merits, determine the value of such merchandise. [Italics supplied.]
From the judgment which, determines “the value of such merchandise,” an application for review may be filed “by the collector or other person authorized by the Secretary of the Treasury” or “by the consignee, or his agent or attorney,” pursuant to section 2636(a), title 28 U.S.C.
Section 2636(b) also clearly indicates that every application for a review by a division of three judges of a reappraisement proceeding shall be a review of the original judgment which determined the value of the merchandise.
The further provision in section 2636(b) that “The division shall, after hearing argument on the part of any of the interested parties requesting to be heard, affirm, reverse, or modify the decision of the single judge” [italics supplied] can not, as urged by counsel for appellant and adopted by the majority, enlarge the scope of section 2636(a) which limits the parties who may file an application for review to “the collector or other person authorized by the Secretary of the Treasury” or “the consignee, or his agent or attorney.”
It can not be successfully argued that the appellant herein is either the collector or other person authorized by the Secretary of the Treasury. Neither was he an “interested” party in the reappraisement proceedings, entitled ‘'North American Asbestos Corp. v. United States.” He was there acting as counsel for the United States which was an interested party. He is presently appearing in propria persona as the appellant in a proceeding which is neither “in a reappraisement proceeding” nor “of a reappraisement proceeding.”
Later in the majority opinion it is pointed out that in the course of a reappraisement proceeding “there may be other orders and rulings which are in fact collateral or incidental to the ultimate issue of value, but, nevertheless, final and conclusive upon the parties, in the absence of an immediate and direct appeal” and cases are cited in which various collateral issues were presented. The question is then posed whether a decision in a reappraisement proceeding is limited to a determination of value or may include other determinations which are incidental to such a proceeding, and cases are cited to illustrate the point, followed by the implication that nothing in the language of section 2636(b) “expressly or by implication limits that ‘decision’ to a determination of value.”
As a matter of fact, however, in all of the cases cited upon this point, it should be borne in mind that all of the questions involved therein were concerned with a determination of the respective appeals for a reappraisement and finally resulted in' a determination of the case.
*755The opinion, makes a further observation that the Court of Customs and Patent Appeals “lacks jurisdiction to review a decision of a single judge sitting in reappraisement proceedings. W. X. Huber Co. (J. J. Kessler) v. United States, 21 C.C.P.A. (Customs) 30, T.D. 46366,” and concludes from this “that a contempt adjudication is a decision of a single judge in a reappraisement proceeding, which this division has jurisdiction to review.”
That statement begs the question. Obviously, the order of contempt herein, which is a separate and independent proceeding, can not properly be said to be a decision of a single judge “in a reap-praisement proceeding.”
Finally, I can not subscribe to the view expressed by the majority that “a denial of jurisdiction by this tribunal would leave appellant without opportunity to obtain judicial review of his summary conviction.”
Nowhere has it been suggested that the appellant may not obtain a judicial review in this matter. The simple question before this court is whether the statute creating it has conferred jurisdiction upon it to review a contempt conviction, and it would be idle for this court to speculate where that jurisdiction may lie.
Further, the court seems to have adopted the .nebulous theory advanced by counsel for appellant that “the application for review of the certificate, adjudication, and order of Judge Mollison was filed with the clerk of this court by George Cochran Doub, Assistant Attorney General, Civil Division, Customs Section, in his official capacity and by virtue of a determination by the Attorney General of the United States that the interests of the United States and of the contemnor herein are coincidental in this proceeding and that a review of the trial court’s adjudication would serve the best interests of the United States.”
That statement is predicated upon title 5 U.S.C., section 316, which outlines certain powers and duties of the Attorney General.
To say that the interests of the United States and the contemnor are coincidental is rather novel and can not be sustained in fact or in reason.
The Supreme Court has held that a criminal contempt committed in a Federal court is an offense against the United States. United States v. Goldman, 277 U.S. 229, Pendergast v. United States, 317 U.S. 412. That being so, it is, to say the least, anomalous to assert that the interests of the United States and the contemnor are coincidental. As a matter of fact, the United States and the contemnor should be regarded as adversary parties.
It is too well known to require citation of authority that whenever the Attorney General files an appeal in a reappraisement case it is on behalf of the United States.
*756In summation, it is my considered opinion, based upon judicial authority and logic, that the following findings and conclusions are firmly established:
1. Courts have an inherent power to punish for contempt.
2. A criminal contempt committed in a Federal court is an offense against the United States.
3. A criminal contempt proceeding is sui generis. It is an independent proceeding at law and not a part of the original civil case which was being tried when the contempt was committed.
4. The Government, the courts, and the people are interested in the prosecution of the offense.
5. A proceeding for criminal contempt unlike that for civil contempt is between the United States and the contemnor, and the judge is not a party thereto.
6. Jurisdiction may not be inferred, presumed, or conferred by the litigants. It is a privilege which can be granted only by the sovereign power. Furthermore, it must be granted in clear and unambiguous terms.
7. Neither the United States Customs Court nor any division thereof has appellate criminal jurisdiction. No statute has authorized the Customs Court to review on appeal an order and adjudication of guilt in a criminal contempt proceeding.
8. The Customs Court is a special statutory court of limited jurisdiction.
9. The basic statute upon which it was founded is the Customs Administrative Act of June 10,1890 (26 Stat. 131,136), which created its ancestor, the Board of General Appraisers. By that act, Congress lifted out of the United States Circuit Courts and District Courts that portion of customs jurisdiction relating to civil actions, leaving the criminal side in those courts.
10. In 1926, the name of the Board of General Appraisers was changed to that of the United States Customs Court (44 Stat. (2) 669) and the act expressly provided that “The jurisdiction, powers, and duties of said board, its subdivisions and its officers, and their appointment, including the designation of its presiding officers, and the immunities, tenure of office, powers, duties, rights, and privileges of the members of said board, shall remain the same as by existing law provided.” In 1956, Congress ordained the Customs Court to be a constitutional court (70 Stat. 532), but nothing in that act clothed the court with criminal jurisdiction.
11. Section 2631 of title 28 U.S.C. directs a single judge in a reappraisement proceeding to “determine the value” of the merchandise.
*75712. Sections 1582, 2631, and 2636 of title 28 U.S.C. give authority solely for a review of final reappraisement proceedings determining the value of the merchandise.
13. Only those persons authorized by law in section 2636(a), title 28 U.S.C., may file an application for review. (Cf. 19 U.S.O., section 1514.)
14. Section 2636(b), title 28 U.S.C., can not be properly interpreted to enlarge the scope of section 2636(a) authorizing applications for review. The “interested parties” in section 2636(b) are those parties or privies to the reappraisement appeal. The contemnor was not a party in those proceedings. He was the attorney for the United States which was a party.
15. It is a matter of public history of which the court may take judicial notice that the United States is always a party in a re-appraisement appeal or application for review.
16. The appellant appears here in propria persona in a case separate and apart from the reappraisement proceeding.
17. The statement in the majority opinion that the contemnor is without recourse if this court is without jurisdiction has no foundation in fact or law. Simply stated, the primary difficulty confronting the contemnor here is he has not selected the right forum.
The brief of counsel designated by the court ably and forcefully presents sound reason and authority which has not been successfully assailed demonstrating that this court is without jurisdiction herein.
For the reasons above stated, I would dismiss the appeal for lack of jurisdiction.